              Case 1:18-cv-02303 Document 1 Filed 10/05/18 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

CENTER FOR PUBLIC INTEGRITY                        |
910 17th Street, N.W., 7th Floor                   |
Washington, DC 20006-2606,                         |
                                                   |
        Plaintiff,                                 |
                                                   |
v.                                                 |           Civil Action No. 18-2303
                                                   |           ECF
U.S. CUSTOMS AND BORDER                            |
      PROTECTION                                   |
1300 Pennsylvania Ave., N.W.                       |
Washington, DC 20229,                              |
                                                   |
        Defendant.                                 |

             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

        Plaintiff, the Center for Public Integrity (“the Center”), brings this action for declaratory

and injunctive relief, alleging as follows:

                                          Nature of Action

        1.      This is an action under the Freedom of Information Act (“FOIA”), 5 U.S.C. §

552, as amended, to compel the production of certain agency records.

                                      Jurisdiction and Venue

        2.      This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B),

28 U.S.C. § 1331, and 28 U.S.C. § 2201(a).

        3.      Venue lies in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. §

1391.

                                               Parties

        4.      Plaintiff, Center for Public Integrity, is a District of Columbia corporation, a tax-

exempt public charity and a nonprofit, nonpartisan, non-advocacy, independent journalism
             Case 1:18-cv-02303 Document 1 Filed 10/05/18 Page 2 of 3



organization based in Washington, D.C. The Center’s mission is “[t]o serve democracy by

revealing abuses of power, corruption and betrayal of public trust by powerful public and private

institutions, using the tools of investigative journalism.” “About The Center for Public Integrity,”

http://www.publicintegrity.org/about. Plaintiff is the requester of the withheld records.

       5.      Defendant, U.S. Customs and Border Protection (“CBP”), is an agency of the

United States. Defendant has possession of and control over the records that Plaintiff seeks.

                          Plaintiff’s Freedom of Information Request

       6.      On May 16, 2018, Plaintiff requested from CBP:

       All cases of people who are physically searched at airports or other ports of entry
       by Customs and Border Patrol or partner personnel, including non-CPB medical
       professionals. Please include in this data the race and/or ethnicity of those searched;
       the gender; the citizenship, US residency status or temporary foreign visitor status.
       Please include, in addition, what kind of search was performed in his case,
       including but not limited to a pat down over clothes; a pat down including some
       search inside clothing; a partial or full strip search; a monitored bowel movement;
       an X-ray or CT scan; a manual search of vagina and rectum or search of these
       cavities using an instrument. Please include what the result of the search was and
       whether contraband was discovered. Please include what the reason for the search
       was. Please also include all other fields contained in such a database other than
       personally identifying information related to the person searched.

CBP assigned tracking number CBP-OFO-2018-056664 to this request.

       7.      Defendant has not produced records responsive to Plaintiff’s request nor made a

determination on Plaintiff’s request.

       8.      More than twenty working days have passed since Defendant received Plaintiff’s

request. Plaintiff has therefore exhausted all applicable administrative remedies.

       9.      Plaintiff has a statutory right to the requested records, and there is no legal basis

for Defendant’s failure to make them available to Plaintiff.

                                            Demand for Relief

       WHEREFORE, Plaintiff requests that this Court:



                                                  2
            Case 1:18-cv-02303 Document 1 Filed 10/05/18 Page 3 of 3



       1.    Declare that Defendant’s failure to disclose the records requested by Plaintiff is

unlawful;

       2.    Order Defendant to make the requested records available to Plaintiff;

       3.    Award Plaintiff its costs and reasonable attorneys’ fees in this action; and

       4.    Grant such other and further relief as the Court deems just and proper.

                                            Respectfully submitted,


                                                   /S/
                                            Peter Newbatt Smith
                                            D.C. Bar #458244
                                            Center for Public Integrity
                                            910 17th Street, N.W., 7th Floor
                                            Washington, DC 20006-2606
                                            202-481-1239
                                            psmith@publicintegrity.org

                                            Attorney for Plaintiff




                                               3
